Citation Nr: 1019027	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-36 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the reduction of the 40 percent schedular rating for 
degenerative disc disease with herniated disc, thoracolumbar 
spine, to 10 percent, effective April 1, 2007, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Denise M Casula, Counsel


INTRODUCTION

The Veteran had active service from November 2001 through 
February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which reduced the evaluation for the service-connected 
degenerative disc disease with herniated disc, thoracolumbar 
spine, from 40 percent to 10 percent, effective April 1, 
2007.

By March 2010 rating decision, the RO granted a 20 percent 
rating for degenerative disc disease with herniated disc, 
thoracolumbar spine, effective March 19, 2008.  At the same 
time, the RO also issued a statement of the case (SOC) with 
regard to the grant of a 20 percent rating.  The Veteran did 
not file a notice of disagreement (NOD) with this issue; thus 
it is not before the Board.  However, the Board notes that in 
light of the decision that will be issued herein, and the 
reinstatement of the 40 percent rating effective from 
February 6, 2004, the RO's issuance of the 20 percent rating, 
effective March 19, 2008, is essentially moot.

The Board also notes that in March 2010, the Veteran and his 
wife testified at a Travel Board hearing at the RO before the 
undersigned Veterans Law Judge. 


FINDINGS OF FACT

1. In a January 2007 rating decision, the RO reduced the 
evaluation for degenerative disc disease with herniated disc, 
thoracolumbar spine, from 40 percent disabling (which was 
effective February 6, 2004) to 10 percent disabling, 
effective April 1, 2007; thus, the 40 percent evaluation was 
in effect for less than 5 years.

2. Medical evidence at the time of the reduction did not 
demonstrate overall improvement in the Veteran's degenerative 
disc disease with herniated disc, thoracolumbar spine; the 
Veteran's disability picture continues to more nearly 
approximate the criteria for a 40 percent evaluation.


CONCLUSION OF LAW

The reduction in the rating assigned for degenerative disc 
disease with herniated disc, thoracolumbar spine, from 40 
percent to 10 percent, effective April 1, 2007, was not 
proper; thus, restoration of the 40 percent rating, effective 
February 6, 2004, is warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105(e), 4.3, 4.7, 4.20, 4.114, 
Diagnostic Code 7323 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

At the outset, the Board acknowledges VA's duties to notify 
and to assist pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  This appeal, however, stems from disagreement with 
a 38 C.F.R. § 3.105(e) reduction and is not based on a claim 
or application for benefits.  The regulations pertaining to 
the reduction of evaluations for compensation contain certain 
notification and due process requirements.  See 38 C.F.R. § 
3.105(e), (i).  Further, in light of the favorable decision 
in this case, to the extent that the VCAA might be 
applicable, the Board concludes that any errors in the timing 
or content of VCAA notice or assistance is moot.

II. Factual Background and Analysis

The Veteran was originally granted service connection for 
degenerative disc disease with herniated disc, thoracolumbar 
spine, and assigned a 40 percent evaluation, effective from 
February 6, 2004.  In August 2006, the RO proposed to reduce 
the evaluation to 10 percent.  The RO notified the Veteran of 
the proposed reduction by a letter dated in August 2006, and 
he was advised that he could submit medical evidence or other 
evidence to show that his evaluation should not be reduced.  
He was also advised that he could request a personal hearing.  
By January 2007 rating decision, the RO reduced the 
evaluation for degenerative disc disease with herniated disc, 
thoracolumbar spine, to 40 percent, effective April 1, 2007.

The Veteran essentially contends that the 40 percent 
evaluation should not be reduced because his condition has 
not improved, but rather has continued to increase in 
severity.  He testified that his low back pain has worsened 
since his discharge from service in 2004, and that he also 
has had right and left leg pain and testicular pain as a 
result of his back problems.  He claimed that his low back 
pain impacts his daily activities and his employment.  He 
testified that he had stopped working in 2004 due to his low 
back pain, and has been unable to work since then.

Where reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of current compensation payments, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  The beneficiary will be notified at his 
latest address of record of the contemplated action and 
furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation should be continued at the present level.  Id.  
The beneficiary will also be informed that he or she will 
have an opportunity for a predetermination hearing.  38 
C.F.R. § 3.105(i).

On review, it appears that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e).  As 
discussed above, the Veteran was notified of the proposed 
reduction and was given an opportunity to submit additional 
evidence and/or request a hearing.  The reduction was made 
effective no sooner than permitted by current law and 
regulations ("the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final action expires").  38 C.F.R. § 3.105(e).  The Board 
notes that the Veteran has not contended that these 
provisions were not complied with.  

There are additional requirements set forth at 38 C.F.R. § 
3.344; however, these provisions apply to ratings which have 
continued for long periods at the same level (5 years or 
more), and do not apply to disabilities which have not become 
stabilized and are likely to improve.  Reexaminations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. § 
3.344.  In this case, the 40 percent evaluation was effective 
from February 2004 to April 2007 - less than 5 years; thus, 
38 C.F.R. § 3.344(a) and (b) are not for application.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the Veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran's service-connected degenerative disc disease 
with herniated disc, thoracolumbar spine, has been rated 
under Diagnostic Code (DC) 5243 (for intervertebral disc 
syndrome), which permits rating under either the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher rating when all disabilities are combined.  38 C.F.R. 
§ 4.71a, DC 5243.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A rating of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent evaluation will be assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, for a combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, for muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, for a vertebral 
body fracture with loss of 50 percent or more of the height.  
A 20 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation will be assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  The 
combined range of motion refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation. The normal combined motion for the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, DCs 5235 to 5243, Note (2).

On a VA examination in November 2003, it was noted that in 
April 2003, while the Veteran was serving in Iraq, after 
securing an area, a single explosion went off which slammed 
him against a steering wheel of a Humvee resulting in his 
back injury.  He reported having low back pain seven times 
per week and each time lasting for 24 hours.  His pain level 
was at 9, and could be elicited by physical activity but 
relieved by rest.  He had constant dull aching pain in the 
low back.  He used a walking cane held in the left hand to 
help stabilize the back and he required the use of a lumbar 
support brace.  He reported that his condition did not cause 
incapacitation, but he was unable to push, pull, or carry 
objects weighing more than 15 pounds.  During the prior 12 
months, he had three weeks of incapacitation.  He reported 
that his low back condition had resulted in three weeks of 
time lost from work.  Range of motion testing of the 
thoracolumbar spine showed that flexion was to 10 degrees 
with pain; extension was to 6 degrees with pain; right and 
left lateral flexion were to 8 and 10 degrees, respectively, 
with pain; and right and left rotation were to 12 and 10 
degrees, respectively, with pain.  The examiner noted that 
range of motion of the spine was additionally limited by 
pain, which had a major functional impact, but was not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination.  No signs of intervertebral disc syndrome 
were present.  

On VA examination in April 2004, the Veteran reported he was 
employed full time at KB Toys, that prolonged standing 
increased his lower back pain, and that he was unable to do 
the demands of his job, including bending to stock shelves 
and heavy lifting, and that he was going to have to find 
another job.  He had daily tightness and stiffness to the 
back, usually around the afternoon, and with increased 
activity.  On his off days he lied down to rest and did not 
have significant pain.  He reported daily sharp stabbing pain 
to the lower back, and cramping to the point of locking four 
times per week, usually in the morning when trying to roll 
out of bed.  He reported that the pain was severe and usually 
lasted for two to five minutes, and was considered a flare-
up.  He denied any loss of bowel or bladder control or any 
systemic symptoms with the severe flare-up.  He was able to 
loosen up usually about five minutes after he got out of bed.  
He reported having pain in the middle lower back that 
radiated down the hip and to the tailbone with walking any 
greater than five to ten minutes and with prolonged sitting 
and standing.  His gait was steady when he ambulated using 
the cane.  If he did not use the cane, he had significant 
left leg numbness.  As far as the effects on his daily 
activities, he was unable to play hockey or hike, driving his 
stick shift car was difficult, he had to sit down to get 
dressed, and he could not take out heavy trash or cut the 
grass, or take the laundry up and down stairs.  Physical 
examination showed he had an abnormal gait favoring the right 
side.  He wore a lumbar brace, which was removed for the 
examination.  There was significant pain on palpation to the 
lumbosacral spine area.  He was able to perform forward 
flexion from 0 to 30 degrees, with significant pain at 30 
degrees, and was absent 60 degrees of forward flexion.  He 
was able to extend back to 10 degrees, and was absent 20 
degrees of backward extension secondary to increased pain.  
He was able to laterally bend from 0 to 20 degrees on the 
left and right, with significant increased pain at 20 
degrees.  He was able to rotate to 20 degrees on the right 
and left, and was absent 10 degrees of right and left 
rotation of the spine secondary to significant pain.  
Straight leg raise testing was positive for lower back pain.  
There was no swelling or deformities to the lumbar spine.  A 
recent EMG showed no radiculopathy to the lumbar spine.  An 
MRI showed narrowing to the lumbar and sacral area and 
changes consistent with degenerative disc disease.  

On a VA examination in September 2006, the Veteran reported 
constant back pain at about 8 or 10 in intensity, that 
worsened as the day progressed.  He reported that the pain 
radiated, while walking, to the left lower extremity to the 
calf and therefore he leaned more on the right side.  When 
lying down, he only had very localized back pain.  On 
examination he walked with an abnormal gait and limp.  His 
straight leg raising was positive for the left lower 
extremity and negative for the right lower extremity.  There 
was point tenderness at the L4/L5 area.  On lumbar range of 
motion testing, flexion was to 70 degrees, extension was to 
20 degrees, and right and left lateral motion and right and 
left rotation were to 15 degrees.  After repetition there was 
pain, fatigue, weakness, lack of endurance, and 
incoordination.  Lumbosacral nerve roots were intact, and the 
Veteran denied any bowel, bladder, or erectile dysfunction.  
The diagnosis was degenerative disc disease of the 
thoracolumbar spine, and it was noted that subjectively he 
had pain and objectively he had restricted range of motion.  

On VA examination in March 2008, the Veteran reported he had 
requested individual unemployability due to his degenerative 
disc disease with herniated disk.  He reported that in 2005 
he had acupuncture at the Washington, D.C. VA hospital with 
good relief, until he had to drive home for 1.5 hours, and 
the pain returned.  He was reportedly told that this was the 
closest site for him to receive acupuncture.  He reported 
that a VA neurologist told him in 2007 that he would be a 
candidate for bone fusion, but he declined.  He indicated he 
wanted a disc replacement, but was not a candidate for this 
because two discs are involved.  He had physical therapy in 
2007 with no relief.  He was recently ordered aqua therapy.  
He reported increased pain in the lumbar spine, and that 
walking two to three miles produces back pain to a level of 
9; standing for half an hour produces back pain to a level of 
8 or 9; sitting for half an hour produces pain to a level of 
8; bending at the waist produces pain to a level of 10; and 
that going up or down steps will produce pain to a level of 
9.  To relieve the pain, the Veteran took Percocet, which 
brought the pain down to a 6.  He reported pain 100 percent 
of the time at level 4, and reported flare-ups of pain 
several times a day to a pain level of 10 that will last 
until he takes his medication and rests.  During flare-ups, 
he needed to lie down and rest.  He was the primary caretaker 
for his seven month old son during the day.  He walked with a 
straight cane.  He denied any redness and reported the back 
was normal temperature.  He reported tenderness with 
palpation and stiffness at the end of the day.  He reported 
having weakness and could not lift anything over 20 pounds.  
He had difficulty carrying his infant son who weighed 20 
pounds.  He reported pain, numbness, and tingling radiating 
down the left leg to the foot and down the right leg to the 
knee.  It was noted that he had not been hospitalized or 
placed on bedrest for his back.  He reported that the low 
back pain and radiating pain made it difficult for him to get 
in and out of the tub and to put on his shoes and socks.  He 
reported that he was unable to run the vacuum cleaner, had 
difficulty going up and down the steps and carrying the 
laundry basket, difficulty standing to do the dishes, and 
difficulty carrying his son.  He was no longer able to play 
hockey, football, or basketball due to low back pain.  

Examination showed that the Veteran appeared to be in pain 
and had a mildly antalgic gait.  He was able to walk on his 
heels, toes, and do tandem walking leaning heavily on his 
straight cane.  He had 0 to 40 degrees of forward flexion 
with pain at 0 degrees, and no further range of motion 
possible.  He had extension to 20 degrees with pain at 0 
degrees and no further range of motion possible.  He had 
right lateral bending to 10 degrees and left lateral bending 
to 15 degrees, with pain at 0 degrees, and no further range 
of motion possible.  He had right and left rotation from 0 to 
30 degrees with pain at 0 degrees.  It was noted that he was 
in too much pain to perform repetitive ranges of motion.  He 
had no muscle spasms during the examination, but did have 
pain with palpation of the paravertebral muscles.  Both calf 
muscles measured 44 cm., leg strength was normal, and 
sensation was intact.  Straight leg raising was negative on 
the right, but he did have increased back pain.  Straight leg 
raising on the left produced numbness in the left ankle.  It 
was noted that he sat leaning back supporting himself on his 
arms while sitting on the examination table.  He denied 
incontinence of bowel or bladder.  He reported increased pain 
with coughing and sneezing.  The examiner opined that the 
Veteran would not be able to engage in any type of industrial 
or sedentary employment that required prolonged walking, 
standing, sitting, or heavy lifting due to low back pain.

The Board has considered the Veteran's contentions and the 
evidence of record.  Medical evidence shows that the 
Veteran's degenerative disc disease with herniated disc, 
thoracolumbar spine, continues to cause him significant pain 
and limitation of lumber motion, as well as limits his daily 
activities and his ability to work, and has essentially shown 
no sustained improvement.  He has continued to need a cane to 
ambulate, and has continued to have symptoms of low back 
pain, with radiating pain to his lower extremities, 
tenderness on palpation, limited range of motion with pain, 
stiffness, and weakness.  Additionally, the VA examiner in 
March 2008 indicated that the Veteran would not be able to 
engage in any type of industrial or sedentary employment that 
required prolonged walking, standing, sitting, or heavy 
lifting due to low back pain.  The Board acknowledges that 
the Veteran's range of lumbar motion findings have fluctuated 
through the course of the four VA examinations in November 
2003, April 2004, September 2006, and March 2008.  The Board 
notes, however, that the most recent VA examination shows 
that his flexion was limited to 40 degrees, with pain, which 
was only slightly better than the findings made on the April 
2004 VA examination (on which the grant of the 40 percent 
rating was based) which showed that his flexion was limited 
to 30 degrees, with pain.  The Board also notes that the 
findings, with regard to flexion of the low back, made on 
both the April 2004 VA examination and the March 2008 VA 
examination, with consideration of the Veteran's pain and 
additional functional loss, meet the criteria for the 
assignment of a 40 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. §§ 
4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Moreover, while some VA treatment records and the VA 
examination in September 2006 may suggest that the Veteran's 
service-connected low back disability was stable or less 
severe for short periods of time, there was no medical 
evidence showing sustained improvement.  The Board concludes 
that the objective evidence does not demonstrate an overall 
improvement in the condition, and the Veteran's overall 
disability picture continued to more nearly approximate the 
criteria for a 40 percent evaluation.  In this regard, the 
Board notes that the Veteran continues to take daily pain 
medication for his low back pain and other symptoms, and he 
continues to be followed closely in the VA outpatient clinic.  
On review, it appears that there has been no meaningful 
improvement in the Veteran's disability.  Therefore, the 
Board finds that the reduction was not proper and restoration 
of the 40 percent rating for degenerative disc disease with 
herniated disc, thoracolumbar spine is warranted.  


ORDER

The reduction in compensation for degenerative disc disease 
with herniated disc, thoracolumbar spine, from 40 percent to 
10 percent, effective April 1, 2007, was not proper; the 
appeal is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


